significant index no third party contact participants department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec tep rat hri in re this letter constitutes notice that with respect to the above-named multiemployer pension_plan we have granted a waiver of the minimum_funding_standard for the plan_year ending date the waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this waiver has been granted pursuant to sec_412 of the code and sec_303 of erisa in the case of a multiemployer_plan at least percent of the participating employers must have temporary substantial business hardship in order for the service to grant a waiver the financial information furnished indicates that at least percent of the participating employers have temporary substantial business hardship your authorized representative has stated that since the application_for this waiver was made several participating employers have gone out of business and or withdrawn from the plan employers have regularly contributed to the pian this plan_year is the first one that the employers have not satisfied the funding requirements however due to a drastic downturn in the value of plan assets the minimum_funding requirement for the year in question was significantly higher than in prior years the losses were attributable to certain real_estate investments that have proved difficult to liquidate or are the subject of ongoing litigation to illustrate the extent of the problem plan assets decreased by more than percent from date to date we note that if not for the severe decrease in the plan's assets the employers’ contributions would have otherwise been sufficient to meet the minimum_funding requirement to effect a recovery_of the plan assets benefit accruals have been frozen as of date and the plan was amended on that same date to cease or reduce certain ancillary_benefits also some of the real_estate investments have been liquidated or are in the process of being liquidated when all of the real_estate investments are liquidated its is anticipated that there will be no future investment in real_estate also plan trustees have initiated legal proceedings against several delinquent employers finally it is expected that employer_contribution rates will be increased in the next rounds of collective bargaining your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences which would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized when filing form_5500 for the pian year ending date a copy of this letter should be attached to the schedule b actuarial information we have sent a copy of this letter to your authorized representative pursuant to a form_2848 power_of_attorney on file with our office we have also sent a copy of the letter to the ep classification manager in may contact if you have any questions please contact me or you sincerely carol d gold wirector employee_plans
